UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 09-3382


                                   JEFFREY BURNS,
                                       Appellant

                                            v.

 SALEM TUBE, INCORPORATED; UNITED STEEL, PAPER AND FORESTRY,
RUBBER, MANUFACTURING, ENERGY, ALLIED INDUSTRIAL AND SERVICE
   WORKERS INTERNATIONAL UNION, AFL-CIO-CLC, LOCAL 3713-05



                       Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Civil Action No. 2-08-cv-00289)
                      District Judge: Honorable Terrence F. McVerry


                            ORDER AMENDING OPINION




       It appearing that the Clerk made typographical errors in numbering the footnotes,
the not precedential opinion filed on May 24, 2010 is hereby amended as follows:

       On page   5, delete the number appearing before the footnote and number the
footnote as 1;
       On page   6, change the footnote number to 2;
       On page   7, change the footnote number to 3;
       On page   8, change the footnote number to 4;
       On page   9, change the footnote number to 5; and
       On page   12, change the footnote number to 6.

This amendment does not change the date of filing, May 24, 2010.
                                      For the Court,


                                      /s/ Marcia M. Waldron
                                      Clerk

Dated: June 9, 2010

cc:
      John P. Corcoran, Jr., Esq.
      Richard B. Sandow, Esq.
      Robert B. Cottington, Esq.
      Marie I. Rivera-Johnson, Esq.
      Bruce A. Fickman, Esq.
      Sasha Shapiro, Esq.